Citation Nr: 9929615	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-28 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractures of the left radius and ulna.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from September 1976 
to March 1996, and his DD Form 214 indicates an additional 
three years, eleven months, and twenty-five days of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In his October 1997 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  However, in a submission received 
by the RO in November 1997, he indicated that he sought a 
hearing before RO personnel instead of a Board hearing.  See 
38 C.F.R. § 20.704(e) (West 1991).  The requested RO hearing 
was conducted in December 1998, and the testimony from that 
hearing is discussed below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of fractures of the left radius 
and ulna are manifested by pronation limited to 60 degrees, 
with fatigability and pain noted upon range of motion 
testing.

3.  The veteran has Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
fractures of the left radius and ulna have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5213 (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Residuals of fractures of the left radius and ulna

In the appealed March 1997 rating decision, the RO granted 
service connection for residuals of fractures of the left 
radius and ulna in light of in-service evidence of such 
fractures occurring in June 1991.  A 10 percent evaluation 
was assigned, effective April 1996.  This evaluation has 
since remained in effect and is at issue in this case.

During his November 1996 VA general medical examination, the 
veteran complained of pain and limited motion of the left 
wrist.  The examiner also noted that the veteran was right-
handed.  No orthopedic findings are indicated in the 
examination report, but this report contains diagnoses of a 
history of a fracture of the left ulna, status post internal 
fixation; a history of a fracture of the left radius; 
degenerative changes of the left radiocarpal joint; and a 
history of bone grafting to the left wrist, with the right 
iliac wing as the donor site.

The veteran also underwent a VA orthopedic examination in 
November 1996.  Range of motion studies revealed dorsiflexion 
from zero to 25 degrees, palmar flexion from zero to 45 
degrees, radial deviation from zero to 20 degrees, and ulnar 
deviation from zero to 15 degrees.  The veteran achieved 50 
degrees of supination and 60 degrees of pronation of his left 
forearm.  He denied pain with range of motion testing.  
Radiographs of the left wrist revealed a plate and six screws 
traversing a healed fracture of the shaft of the ulna.  In 
addition, there was deformity of the distal radius consistent 
with a healed fracture.  Mild to moderate narrowing of the 
radiocarpal joint space was thought to relate to a past 
fracture in this area and to secondary degenerative changes.  
Small ossific fragments distal to the radius and ulna were 
thought to be due to trauma.  Also, there was diffuse 
demineralization of the wrist bones.  The examination report 
contains diagnoses of a history of a fracture of the left 
ulna, status post internal fixation; a history of a fracture 
of the left radius; degenerative changes of the left 
radiocarpal joint; and a history of bone grafting to the left 
wrist, with the right iliac wing as the donor site.

The veteran underwent a second VA orthopedic examination in 
May 1998, during which he complained of fatigability and 
throbbing pain in the left wrist.  Range of motion testing of 
the left wrist revealed dorsiflexion from zero to 40 degrees 
actively and to 50 degrees passively, with an onset of 
fatigue at 30 degrees; palmar flexion from zero to 50 degrees 
actively and to 60 degrees passively, with fatigue beginning 
at 40 degrees; radial deviation from zero to 20 degrees 
actively, with fatigue reported at the limit of movement; and 
ulnar deviation from zero to 15 degrees actively and to 25 
degrees passively, with fatigue and pain at 15 degrees.  
Also, supination of the left forearm was from zero to 50 
degrees actively and to 55 degrees passively, and pronation 
of left forearm was from zero to 70 degrees both actively and 
passively.  Radiographs of the left wrist disclosed a healed 
intra-articular fracture of the distal radius.  A plate and 
screws traversed a healed fracture of the distal ulna.  Also, 
mild demineralization was identified.  The diagnoses were a 
history of a fracture of the left radius; a history of a 
fracture of the left ulna, status post internal fixation; 
status post partial osteotomy of the distal left radius; 
status post excision of a bony ossicle from the left wrist; 
and a history of left ulnar shortening.  

During his December 1998 VA hearing, the veteran reported 
left wrist pain and indicated that his disability precluded 
him from certain jobs, such as law enforcement positions.

In this case, the RO has evaluated the veteran's left wrist 
disability at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Under Diagnostic Code 5010, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under this code section, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In order to determine whether an evaluation in excess of 10 
percent is warranted, the Board has considered applicable 
diagnostic criteria for limitation of motion of the wrist and 
forearm.  As the veteran has been noted to be right-handed, 
the criteria for a minor joint apply.  See 38 C.F.R. § 4.69 
(1999).  The Board would point out that the currently 
assigned 10 percent evaluation is the maximum available under 
Diagnostic Code 5215 (limitation of motion of the wrist).  
Additionally, there is no evidence of nonunion in the lower 
half of the ulna, or nonunion in the upper half with false 
movement and without loss of bone substance or deformity (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5211); nonunion in the upper half of the radius, or nonunion 
in the lower half with false movement and without loss of 
bone substance or deformity (the criteria for a 20 percent 
evaluation under Diagnostic Code 5212); or favorable 
ankylosis of the wrist in 20 to 30 degrees of dorsiflexion 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5214).

The question remains, however, whether the criteria for a 
higher evaluation under Diagnostic Code 5213, which concerns 
impairment of supination and pronation, have been met.  This 
code section sets out several bases for a 20 percent 
evaluation, and, in this regard, the Board observes that 
there is no evidence of loss of supination or pronation (bone 
fusion) with the hand fixed in full pronation or near the 
middle of the arc, or moderate pronation; or limitation of 
pronation, with motion lost beyond the middle of the arc.  
However, this code section also allows for a 20 percent 
evaluation for limitation of pronation, with motion lost 
beyond the last quarter of the arc and with the hand not 
approaching full pronation.  

In this regard, the Board observes that the November 1996 VA 
orthopedic examination revealed pronation limited to 60 
degrees.  The May 1998 VA orthopedic examination revealed 
limitation of motion to 70 degrees, an improvement over the 
prior examination, but fatigability and pain of the left 
wrist were noted with range of motion testing.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  This evidence, at a minimum, raises a question 
as to whether the veteran's left wrist disability is 
productive of limitation of pronation, with motion lost 
beyond the last quarter of the arc and with the hand not 
approaching full pronation.  As such, and resolving all doubt 
in favor of the veteran, the criteria for a 20 percent 
evaluation under Diagnostic Code 5213 have been met.  
However, as the veteran's left wrist disability has not been 
shown to be productive of loss of pronation and supination 
(bone fusion), with the hand fixed in supination or 
hyperpronation, the criteria for a higher evaluation, of 30 
percent, have not been met.  Rather, the veteran's left wrist 
disability is properly evaluated at the 20 percent rate under 
Diagnostic Code 5213.

III.  Bilateral hearing loss

In light of service medical records showing a hearing loss 
disability, the RO granted service connection for bilateral 
hearing loss in the appealed March 1997 rating decision.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from April 1996.  This evaluation has since 
remained in effect and is at issue in this case.

In November 1996, the veteran underwent a VA audio-ear 
examination.  The audiological evaluation conducted in 
conjunction with this examination revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
35
50
45
LEFT
--
5
50
60
55

The average pure tone thresholds for the frequencies from 
1000 to 4000 Hertz were 33.75 decibels for the right ear and 
42.5 decibels for the left ear, and speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The pertinent 
diagnosis was moderately severe sensorineural hearing loss in 
a "notch" from 2000 to 4000 Hertz bilaterally.

A VA audiological record, dated in March 1997, does not 
contain numerical findings regarding the veteran's pure tone 
thresholds.  The examiner indicated no significant change 
from November 1996 but also described significantly poorer 
thresholds from 250 to 1500 Hertz.  Good word recognition was 
also noted.

The veteran underwent a VA audiological examination in March 
1998, during which he described a sudden decrease in hearing 
since approximately March 1997.  The audiological evaluation 
conducted in conjunction with this examination revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
60
55
LEFT
40
35
65
60
55

The examiner noted that the average pure tone thresholds were 
41 decibels for the right ear and 53 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  The diagnosis was asymmetric sensorineural hearing 
loss, with the left ear hearing worse than the right ear 
hearing.

Also, in May 1998, the veteran underwent a VA ear disease 
examination.  The report of this examination contains 
diagnoses of moderate sensorineural hearing loss from 2000 to 
4000 Hertz in the right ear and mild to moderate 
sensorineural hearing loss in the left ear.  However, the 
examiner relied on the audiological evaluation results from 
the March 1998 VA audiological examination in rendering her 
diagnoses and indicated that no further audiological testing 
was performed in conjunction with the VA ear disease 
examination.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (1999).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (1999)) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (1999).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85 (1999)) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6103.  38 C.F.R. 
§ 4.85(d), Diagnostic Codes 6100-6110 (1999).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (1999); see also 64 Fed. Reg. 25202-25210 (1999).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Rhodan 
v. West, 12 Vet. App. 55, 57 (1998) (where compensation is 
awarded or increased pursuant to an act of Congress or an 
administrative issue, the effective date of an award or 
increase shall not be earlier than the effective date of the 
act of Congress or the administrative issue); 38 U.S.C.A. 
§ 5110(g) (West 1991). 

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86 (1999).  In this case, as the veteran's 
audiological testing results do not reflect either pattern of 
impairment, the application of these regulatory changes does 
not result in prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1994).

In this case, the results from both of the veteran's VA 
examinations indicate, under Table VI, Level I hearing in 
both ears.  As applied through Table VII, these findings 
warrant a noncompensable disability evaluation under 
Diagnostic Code 6100.

The Board observes that the veteran reported continued 
deterioration of his hearing during his December 1998 VA 
hearing.  However, his lay assertions of decreased hearing 
are insufficient to establish entitlement to a compensable 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345,  349 
(1992).  The Board would remind the veteran that he is free 
to submit evidence at a later date in furtherance of the 
assignment of a higher evaluation.  In the present case, 
however, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100. 

IV.  Conclusion

With regard to the claims discussed above, the Board finds 
that the evidence does not raise the question of whether 
higher ratings were warranted for any periods of time 
following the initial grants of service connection so as to 
warrant "staged" ratings due to a significant change in the 
level of disability.  In fact, the symptomatology shown 
during the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times during 
the pendency of this appeal fully contemplated by the 
assigned evaluations.  Moreover, the veteran has not alleged, 
and the record does not demonstrate, that any recent findings 
were used in any way to deprive him of higher ratings when he 
was originally evaluated by the VA.  See generally Fenderson 
v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to a 20 percent evaluation for residuals of 
fractures of the left radius and ulna is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

